 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG WILLIAM VOSS,                               No. 1: 17-cv-00626-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION PURSUANT
                                                        TO FEDERAL RULE OF CIVIL PROCEDURE
14    BRIAN BAKER,                                      25(A)(1)

15                       Defendant.
                                                        (Doc. No. 70)
16

17          On January 18, 2019, defense counsel (“counsel”) filed a statement with the court entitled
18   “Suggestion of Death of Plaintiff Craig William Voss,” providing notice that plaintiff had died
19   during the pendency of this action. (Doc. No. 70.) The statement indicates that counsel has no
20   knowledge or information regarding the successor or representative of plaintiff’s estate, and no
21   knowledge of how he might ascertain that information. However, counsel filed a proof of service
22   with the court that indicates that he served plaintiff’s parents with the suggestion of death on
23   January 18, 2019. (Id. at 3.)
24          “If a party dies and the claim is not thereby extinguished, the court may order substitution
25   of the proper parties. A motion for substitution may be made by any party or by the decedent’s
26   successor or representative. If the motion is not made within 90 days after service of a statement
27   noting the death, the action by or against the decedent must be dismissed.” Fed. R. Civ. P.

28   25(a)(1).
                                                        1
 1          The notice of death was filed and served in this action more than ninety days ago, and no
 2   motion for substitution by the decedent’s successor or representative has been made.
 3          Accordingly:
 4          1.) This action is dismissed pursuant to Federal Rule of Civil Procedure 25(a)(1);

 5          2.) All pending motions (Doc. No. 62) are denied as moot; and

 6          3.) The Clerk of the Court is directed to close this case.

 7
     IT IS SO ORDERED.
 8
        Dated:    May 13, 2019
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
